Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Estate of Peggy Elaine Jaynes,                 Appeal from the County Court at Law of
Deceased                                              Bowie County, Texas (Tr. Ct. No.
                                                      42899CCL; 20C1504-CCL). Memorandum
No. 06-22-00009-CV                                    Opinion delivered by Chief Justice Morriss,
                                                      Justice Stevens and Justice Carter
                                                      participating.   *Justice Carter, Retired,
                                                      Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that costs shall be borne by the party incurring same.



                                                      RENDERED MARCH 22, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk